Warner, J.
The Court in this case is unanimous in its judgment in reversing the judgment of the Court below, but for different reasons. I shall state the grounds upon which my own judgment is based. The charters of the respective railroad companies authorise them “to purchase and hold all real' estate that may be necessary and proper for the purpose of laying, building and sustaining said railroads, and that the said railroads and the appurtenances of the same, shall not be subject to be taxed higher 'than one-half of one per cent, upon their annual nett income, and no municipal or other corporation shall have power to tax the stock of said companies, but may tax any property real and personal of said companies within the jurisdiction of said corporation, in the ratio of taxation of like property.” What is the “stock” of said railroad companies ? Bouvier defines stock to be, “ the capital of corporations; this is usually divided into shares of a definite value, as one hundred dollars, fifty dollars, per share.” 2d Bouvier’s Law Dictionary, 531. The stock of these companies then consists of their capital invested in such property as may be necessary and proper for conducting the business for which they were chartered. All the property of these companies that is necessary and proper, for the purpose of laying, building and sustaining their respective-railroads, constitutes a part of the capital stock of said companies, and is not liable to be taxed in any other manner than is specified in their respective charters. Any other property owned by said companies, which is not necessary and *651proper for the laying, building and sustaining said railroads, and not necessarily appertaining thereto for that purpose may be taxed by'the county, or other corporation, in the same ratio of taxation of like property. The companies cannot be taxed twice on their capital stock employed in conducting the legitimate and necessary business thereof under their respective charters, once by the State, and then by the counties, or other corporations; for it is expressly stipulated in their contract with the State, that, they shall’ not be taxed higher than one-half of one per cent, on their annual nett income, find that no municipal, or other corporation, shall have. power to tax the stoeJc of said companies. - If they pay to the State the stipulated tax on their nett annual income arising from the use of their capital stock, and then be required to pay a county or‘corporation tax upo,n the property necessarily used and employed as a part of their capital stock, which produces their nett annual income, then,y>radically, they are taxed twice, which, in my judgment, would be a violation of their respective charters.
The judgment of this Court, upon the statement of facts contained in the record, is that the property of the respective companies specified therein, is not liable to be taxed by the county of Bibb, except lot number two, in block seventy-eight, and that the Court below erred in holding and deciding that lot number two, in block seventy-eight, was exempt from taxation by the couniy.
Let the judgment of £he Court below be reversed.